Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/01/2020.
This action is in response to amendments and/or remarks filed on 12/21/2020. In the current amendments, claims 1-2, 4, 7-8, 10, 13-14 and 16 have been amended, and claims 3, 6, 9, 12, 15 and 18 have been cancelled. New claims 19-20 have been introduced. Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-20 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-18 made in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the respective values” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of reje5ction if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Predicting 30-Day All-Cause Readmissions from Hospital Inpatient Discharge Data) in view of Palczewska et al. (Interpreting random forest models using a feature contribution method).

Regarding claim 1, 
Yang teaches
A computer-implemented method comprising: 

generating a predicted label for a user using a gradient boosting decision tree GBDT model, the GBDT model comprising multiple decision trees arranged in a predetermined order ([sec II] “Given the same set of training instances in II-B1, it generates an ensemble of decision trees ft as the predictive model. It learns these trees in an additive manner. In each round, it learns a new tree ft by optimizing the objective function of: 
    PNG
    media_image1.png
    82
    540
    media_image1.png
    Greyscale
 (3) where gi and hi are the first and second order derivatives of some loss function, which is AUC in our case. T is the number of leaves in decision tree ft and wj are the leaf weights. The last two terms are regularizers to control mode complexity. One advantageous property of GBM is that the information gain of the trees can be aggregated as a measure of predictor importance, which is similar to the coefficients in LASSO. This makes tree methods interpretable in applications. In practice, we use the implementation of GBM provided by [23]. We train 1,000 decision trees for each GBM.”; [sec III] “For doctors and patients, instead of knowing the most important predictor for the entire population, they are more interested in important predictors at the patient-level. Thus, it is helpful to understand the predictive contribution (i.e., importance) for each single prediction. In the prediction phase of our problem, both LASSO and GBM generate a score for each discharge, then apply a logistic transform to that score and interpret the outcome as the probability of readmission. … For GBM, however, each data instance is assigned to a leaf in a decision tree that follows a decision path. The decision path consists of splitting nodes that are described by predictors. The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node. As a result, the predictors in the splitting nodes receive a portion of the weights. The portions are then summed by the predictors across all trees. As the sum of these quantities equals to the score the instance will receive (the sum of leaves’ weights that the instance is assigned to), we successfully decompose the score into contributions from each predictor. Finally, we apply an exponential transform to the contributions to get the contribution odds.”; “additive manner” reads on “predetermined order” since a new tree is learned based on the objective function in each round and they are used for prediction. In addition, “The decision path consists of splitting nodes that are described by predictors” with “leaves” reads on “generating a predicted label for a user” since each node (including each leaf) has a unique identifier which is a label.);

obtaining, for a leaf node corresponding to the predicted label generated for the user, a score of the leaf node that is determined by using the GBDT model ([sec II] “Given the same set of training instances in II-B1, it generates an ensemble of decision trees ft as the predictive model. It learns these trees in an additive manner. In each round, it learns a new tree ft by optimizing the objective function of: 
    PNG
    media_image1.png
    82
    540
    media_image1.png
    Greyscale
 (3) where gi and hi are the first and second order derivatives of some loss function, which is AUC in our case. T is the number of leaves in decision tree ft and wj are the leaf weights. The last two terms are regularizers to control mode complexity. One advantageous property of GBM is that the information gain of the trees can be aggregated as a measure of predictor importance, which is similar to the coefficients in LASSO. This makes tree methods interpretable in applications. In practice, we use the implementation of GBM provided by [23]. We train 1,000 decision trees for each GBM. We do a grid search and 5-fold cross validation to decide other hyperparameters such as learning rate and tree structure.”; [sec III] “For doctors and patients, instead of knowing the most important predictor for the entire population, they are more interested in important predictors at the patient-level. … For GBM, however, each data instance is assigned to a leaf in a decision tree that follows a decision path. The decision path consists of splitting nodes that are described by predictors. The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node. As a result, the predictors in the splitting nodes receive a portion of the weights. The portions are then summed by the predictors across all trees. As the sum of these quantities equals to the score the instance will receive (the sum of leaves’ weights that the instance is assigned to), we successfully decompose the score into contributions from each predictor. Finally, we apply an exponential transform to the contributions to get the contribution odds.”; “weight” and “score” read on “score”. In addition, “each data instance is assigned to a leaf in a decision tree that follows a decision path” reads on “a leaf node corresponding to the predicted label generated for the user”.);

determining a prediction path of the leaf node, wherein the prediction path includes at least a path from the leaf node to a parent node of the leaf node ([sec II] “Given the same set of training instances in II-B1, it generates an ensemble of decision trees ft as the predictive model. It learns these trees in an additive manner. In each round, it learns a new tree ft by optimizing the objective function of: 
    PNG
    media_image1.png
    82
    540
    media_image1.png
    Greyscale
 (3) where gi and hi are the first and second order derivatives of some loss function, which is AUC in our case. T is the number of leaves in decision tree ft and wj are the leaf weights. The last two terms are regularizers to control mode complexity. One advantageous property of GBM is that the information gain of the trees can be aggregated as a measure of predictor importance, which is similar to the coefficients in LASSO.”; [sec III] “Each decision tree records the splitting predictor and information gain for its nodes. By summing up the information gain by predictors across all trees, we can get an importance measure for each predictor. … For GBM, however, each data instance is assigned to a leaf in a decision tree that follows a decision path. The decision path consists of splitting nodes that are described by predictors. The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node. As a result, the predictors in the splitting nodes receive a portion of the weights. The portions are then summed by the predictors across all trees. As the sum of these quantities equals to the score the instance will receive (the sum of leaves’ weights that the instance is assigned to), we successfully decompose the score into contributions from each predictor. Finally, we apply an exponential transform to the contributions to get the contribution odds. … As stated above, both LASSO and GBM generate a probability for the risk of readmission”; “Each decision tree records the splitting predictor and information gain for its nodes” and “each data instance is assigned to a leaf in a decision tree that follows a decision path” read on “the prediction path includes at least a path from the leaf node to a parent node of the leaf node” since a decision tree has the splitting predictor for its nodes and the decision path consists of splitting nodes.);

obtaining, for the leaf node, a number of training samples in which the user is associated with the predicted label corresponding to the leaf node, wherein the number of the training samples is dependent on a training process of the GBDT model ([secs II-III] as cited above; “set of training instances” and “each data instance is assigned to a leaf in a decision tree that follows a decision path” reads on “obtaining, for the leaf node, a number of training samples in which the user is associated with the predicted label corresponding to the leaf node” and “the number of the training samples is dependent on a training process of the GBDT model” as well since each training data instance is assigned to a leaf node and just a sum of them is the number of the training samples for the leaf node.);

[secs II-III] as cited above”; “weight” and “score” read on “score”. In addition, “gain” reads on “weight”. Furthermore, eq (3) and “Each decision tree records the splitting predictor and information gain for its nodes” read on “determining, based on the number of training samples, a weight for the score of the leaf node” since “weight”, “score” and “gain” are determined based on “M training instances”.);

determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node ([secs II-III] as cited above; “weight” and “score” read on “score”. In addition, “gain” reads on “weight”. Furthermore, “The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node” reads on “determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node” since the weights of the leaves are weighed by the gain in each node.);

obtaining a split feature corresponding to the parent node of the leaf node ([table I, IV-V]; [secs II-III]; “predictor” with Table IV-V reads on “feature” since “Each decision tree records the splitting predictor” and “The decision path consists of splitting nodes that are described by predictors.”);

determining, based on (i) the score of the leaf node, (ii) the estimated score of the parent node of the leaf node, and (iii) the split feature corresponding to the parent node of the leaf node, a local [information] of the split feature along the path from the parent node of the leaf node to the leaf node ([table I, IV-V]; [secs II-III]; “predictor” with Table IV-V reads on “feature”.);

([tables IV-V] “contribution”; [sec III] “For GBM, however, each data instance is assigned to a leaf in a decision tree that follows a decision path. The decision path consists of splitting nodes that are described by predictors. The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node. As a result, the predictors in the splitting nodes receive a portion of the weights. The portions are then summed by the predictors across all trees. As the sum of these quantities equals to the score the instance will receive (the sum of leaves’ weights that the instance is assigned to), we successfully decompose the score into contributions from each predictor. Finally, we apply an exponential transform to the contributions to get the contribution odds.”; “predictor” with Table IV-V reads on “feature”.).

In the alternative, Wu et al. (Application of Improved SPRINT Algorithm in the Graduation Design Process Management System) can also be interpreted to teach the limitations below.

Wu teaches 
determining, based on the number of training samples, a weight for the score of the leaf node;
determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node ([sec 2] “In this algorithm, the sets T, T1, T2 represent knots in the tree respectively, T1 and T2 are two branch knots of T, the decision tree generated in the end is a binary tree. … Assume that training set have n notes, these notes belong to m kinds of different categories, the definition of T’ split index is as formula (1) shows: 
    PNG
    media_image2.png
    81
    252
    media_image2.png
    Greyscale
 (1). The pi is class I’s relative frequency that appear in set T. T has been divided into T1 and T2 according to the splitter point, then gini can calculate as formula (2): 
    PNG
    media_image3.png
    35
    524
    media_image3.png
    Greyscale
 (2) n, n1 and n2 represent note numbers of sets T, T1 and T2 respectively; sets T, T1 and T2 represent nodes respectively, where T1 and T2 are the two branches of T node. It shows that the splitter rules become better with the smaller splitgini(T).”; “n1/n” and “n2/n” read on weights. In addition, “n1” and “n2” read on “number of training samples”. Note that Yang teaches “score of the leaf node” and “estimated score of the parent node of the leaf node”.).

Yang and Wu are all in the same field of endeavor of processing input signal with the tree-based prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree interpretation system of Yang with the multiplication of the weight with the score of the leaf node of Wu. Doing so would lead to enabling to build trees based on a splitting strategy (Wu, sec 2).

However, Yang does not teach 
determining, based on (i) the score of the leaf node, (ii) the estimated score of the parent node of the leaf node, and (iii) the split feature corresponding to the parent node of the leaf node, a local increment of the split feature along the path from the parent node of the leaf node to the leaf node;
determining, from at least a value of the local increment of the split feature, a measure of relevance between the split feature corresponding to the parent node of the leaf node and the predicted label for the user.


determining, based on (i) the score of the leaf node, (ii) the estimated score of the parent node of the leaf node, and (iii) the split feature corresponding to the parent node of the leaf node, a local increment of the split feature along the path from the parent node of the leaf node to the leaf node ([fig 1]; [sec 3] “For a child node (c) and a parent node (p) the local increment corresponding to a feature f is defined as follows: 
    PNG
    media_image4.png
    134
    719
    media_image4.png
    Greyscale
 A local increment for a feature f represents the change of the probability of being in class C1 between the child node and its parent node provided that f is the splitting feature in the parent node. It is easy to show that the sum of these changes, over all features, along the path followed by an instance from the root node to the terminal node in a tree is equal to the difference between Ymean in the terminal and the root node.”; “f is the splitting feature in the parent node” reads on “split feature corresponding to the parent node of the leaf node”. Note that Yang teaches “(i) the score of the leaf node, (ii) the estimated score of the parent node of the leaf node, and (iii) the split feature corresponding to the parent node of the leaf node”.);

determining, from at least a value of the local increment of the split feature, a measure of relevance between the split feature corresponding to the parent node of the leaf node and the predicted label for the user ([fig 1]; [tables 1-2] “prediction”; [sec 3], as cited above, and “The contribution FCfi,t of a feature f in a tree t for an instance i is equal to the sum of LIf over all nodes on the path of instance i from the root node to a terminal node. The contribution of a feature f for an instance i in the forest is then given by 
    PNG
    media_image5.png
    93
    267
    media_image5.png
    Greyscale
(1)”; “contribution” reads on “measure of relevance” as well.).

(Palczewska, sec 3).

Regarding claim 4, 
Yang and Palczewska teach claim 1.

Palczewska further teaches
determining a difference between the score of the leaf node and the estimated score of the parent node of the leaf node; and
using the difference as the value of the local increment of the split feature corresponding to the parent node of the leaf node ([fig 1]; [sec 3] “For a child node (c) and a parent node (p) the local increment corresponding to a feature f is defined as follows: 
    PNG
    media_image4.png
    134
    719
    media_image4.png
    Greyscale
 A local increment for a feature f represents the change of the probability of being in class C1 between the child node and its parent node provided that f is the splitting feature in the parent node. It is easy to show that the sum of these changes, over all features, along the path followed by an instance from the root node to the terminal node in a tree is equal to the difference between Ymean in the terminal and the root node.”; Note that Yang teaches “the score of the leaf node and the estimated score of the parent node of the leaf node”.).

(Palczewska, sec 3).

Regarding claim 5, 
Yang and Palczewska teach claim 1.
Yang further teaches
the GBDT model is a classification model or a regression model ([figs 1-2]; [sec III] “Figure 1 shows the consensus rate versus the classification accuracy for both LASSO and GBM. As expected, the classification accuracy increased as the consensus rate increased. Therefore, the consensus rate is a good approximation of prediction confidence.”).

Regarding claim 19, 
Yang and Palczewska teach claim 1.

Palczewska further teaches 
determining a respective value of the local increment for each node that is associated with the split feature corresponding to the parent node of the leaf node ([fig 1]; [tables 1-2] “prediction”; [sec 3] “For a child node (c) and a parent node (p) the local increment corresponding to a feature f is defined as follows: 
    PNG
    media_image4.png
    134
    719
    media_image4.png
    Greyscale
 A local increment for a feature f represents the change of the probability of being in class C1 between the child node and its parent node provided that f is the splitting feature in the parent node. It is easy to show that the sum of these changes, over all features, along the path followed by an instance from the root node to the terminal node in a tree is equal to the difference between Ymean in the terminal and the root node. … The contribution FCfi,t of a feature f in a tree t for an instance i is equal to the sum of LIf over all nodes on the path of instance i from the root node to a terminal node. The contribution of a feature f for an instance i in the forest is then given by 
    PNG
    media_image5.png
    93
    267
    media_image5.png
    Greyscale
(1)”; “f is the splitting feature in the parent node” reads on “split feature corresponding to the parent node of the leaf node”.).

Yang and Palczewska are all in the same field of endeavor of processing input signal with the tree-based prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree interpretation system of Yang and Palczewska with the local increment of Palczewska. Doing so would lead to calculating the contributions of features on classification (Palczewska, sec 3).

Regarding claim 20, 
Yang and Palczewska teach claim 19.

Palczewska further teaches 
computing a sum of the respective values of the local increment for each node ([fig 1]; [tables 1-2] “prediction”; [sec 3] “For a child node (c) and a parent node (p) the local increment corresponding to a feature f is defined as follows: 
    PNG
    media_image4.png
    134
    719
    media_image4.png
    Greyscale
 A local increment for a feature f represents the change of the probability of being in class C1 between the child node and its parent node provided that f is the splitting feature in the parent node. It is easy to show that the sum of these changes, over all features, along the path followed by an instance from the root node to the terminal node in a tree is equal to the difference between Ymean in the terminal and the root node. … The contribution FCfi,t of a feature f in a tree t for an instance i is equal to the sum of LIf over all nodes on the path of instance i from the root node to a terminal node. The contribution of a feature f for an instance i in the forest is then given by 
    PNG
    media_image5.png
    93
    267
    media_image5.png
    Greyscale
(1)”; “The contribution FCfi,t of a feature f in a tree t for an instance i is equal to the sum of LIf over all nodes on the path of instance i from the root node to a terminal node” reads on “computing a sum of the respective values of the local increment for each node”.).

Yang and Palczewska are all in the same field of endeavor of processing input signal with the tree-based prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree interpretation system of Yang and Palczewska with the local increment of Palczewska. Doing so would lead to calculating the contributions of features on classification (Palczewska, sec 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Predicting 30-Day All-Cause Readmissions from Hospital Inpatient Discharge Data) in view of Palczewska et al. (Interpreting random forest models using a feature contribution method), further in view of Li et al. (Random Tree Optimization for the Construction of the Most Parsimonious Phylogenetic Trees).

Regarding claim 2, 
Yang and Palczewska teach claim 1.

However, Yang and Palczewska do not teach
determining an average value of respective scores of two child nodes of the parent node.

Li teaches
determining an average value of respective scores of two child nodes of the parent node ([sec 3] “For the new row of the newly-formed internal node in the CPPM, we simply take the average of the original values for its two child nodes, which is reasonable if we assume equal mutation rate towards those two child nodes from their common parent node. Formally, we have 
    PNG
    media_image6.png
    69
    522
    media_image6.png
    Greyscale
 (2) where m is the parent node, r and l are the corresponding child nodes, 1 ≤ i ≤ 2n – 1 (n is the number of species).”).

Yang, Palczewska and Li are all in the same field of endeavor of processing input signal with the tree-based prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree interpretation system of Yang and Palczewska with the averaging of two child nodes of Li. Doing so would lead to enabling to construct trees based on an optimization (Li, sec 3).

Claims 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Predicting 30-Day All-Cause Readmissions from Hospital Inpatient Discharge Palczewska et al. (Interpreting random forest models using a feature contribution method), further in view of Wu et al. (Application of Improved SPRINT Algorithm in the Graduation Design Process Management System).

Regarding claim 7, 
Claim 7 is a computer-readable medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Wu teaches computer-readable medium and computer ([sec 4]).

Regarding claim 10, 
Claim 10 is a computer-readable medium claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Regarding claim 11, 
Claim 11 is a computer-readable medium claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 13, 
Claim 13 is a computer-readable medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Wu teaches memory and computer ([sec 4]).

Regarding claim 16, 


Regarding claim 17, 
Claim 17 is a computer-readable medium claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Predicting 30-Day All-Cause Readmissions from Hospital Inpatient Discharge Data) in view of Palczewska et al. (Interpreting random forest models using a feature contribution method), further in view of Wu et al. (Application of Improved SPRINT Algorithm in the Graduation Design Process Management System), further in view of Li et al. (Random Tree Optimization for the Construction of the Most Parsimonious Phylogenetic Trees).

Regarding claim 8, 
Claim 8 is a computer-readable medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. 

Regarding claim 14, 
Claim 14 is a computer-readable medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. 

Response to Arguments
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Claims 1 and 4-6 were rejected under 35 U.S.C. § 103 as being unpatentable over Non- Patent Literature item "Predicting 30-Day All-Cause Readmissions from Hospital Inpatient Discharge Data," by Yang et al. (hereinafter "Yang") in view of Non-Patent Literature item "Interpreting random forest models using a feature contribution method," by Palczewska et al. (hereinafter "Palczewska"). Applicant respectfully traverses these rejections for at least the following reasons. 
In response to the Office Action, the applicant has amended each of independent claims 1, 7 and 13 to recite several new features, including features similar to those previously recited by now-cancelled dependent claim 3. 
In particular, the independent claims as amended recite "obtaining, for the leaf node, a number of training samples in which the user is associated with the predicted label corresponding to the leaf node, wherein the number of the training samples is dependent on a training process of the GBDT model; determining, based on the number of training samples, a weight for the score of the leaf node; determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node." The Applicant submits that, as discussed with the Examiner, the applied references do not disclose, teach, or suggest claims including these new features. 
Accordingly, Applicant respectfully submits that claim 1 and its dependent claims are in condition for allowance. Independent claims 7 and 13 and their respective dependent claims are allowable for corresponding reasons.” (Remarks, pg 10)

Examiner’s response:
The examiner respectively disagrees. 

Yang still teaches the limitations below since each training sample is assigned to a leaf node through the decision path, and the score of the parent node is estimated based on the gain as follows:

obtaining, for the leaf node, a number of training samples in which the user is associated with the predicted label corresponding to the leaf node, wherein the number of the training samples is dependent on a training process of the GBDT model ([secs II-III] as cited above; “set of training instances” and “each data instance is assigned to a leaf in a decision tree that follows a decision path” reads on “obtaining, for the leaf node, a number of training samples in which the user is associated with the predicted label corresponding to the leaf node” and “the number of the training samples is dependent on a training process of the GBDT model” as well since each training data instance is assigned to a leaf node and just a sum of them is the number of the training samples for the leaf node.);

determining, based on the number of training samples, a weight for the score of the leaf node ([secs II-III] as cited above”; “weight” and “score” read on “score”. In addition, “gain” reads on “weight”. Furthermore, eq (3) and “Each decision tree records the splitting predictor and information gain for its nodes” read on “determining, based on the number of training samples, a weight for the score of the leaf node” since “weight”, “score” and “gain” are determined based on “M training instances”.);

[secs II-III] as cited above; “weight” and “score” read on “score”. In addition, “gain” reads on “weight”. Furthermore, “The leaves are also assigned weights, which are assigned back to the nodes on the decision path and are weighed by the gain in each node” reads on “determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node” since the weights of the leaves are weighed by the gain in each node.);

Furthermore, in the alternative, Wu et al. (Application of Improved SPRINT Algorithm in the Graduation Design Process Management System) can also be interpreted to teach the two limitations below.

Wu teaches 
determining, based on the number of training samples, a weight for the score of the leaf node;
determining an estimated score of the parent node of the leaf node based at least on multiplying the weight with the score of the leaf node ([sec 2] “In this algorithm, the sets T, T1, T2 represent knots in the tree respectively, T1 and T2 are two branch knots of T, the decision tree generated in the end is a binary tree. … Assume that training set have n notes, these notes belong to m kinds of different categories, the definition of T’ split index is as formula (1) shows: 
    PNG
    media_image2.png
    81
    252
    media_image2.png
    Greyscale
 (1). The pi is class I’s relative frequency that appear in set T. T has been divided into T1 and T2 according to the splitter point, then gini can calculate as formula (2): 
    PNG
    media_image3.png
    35
    524
    media_image3.png
    Greyscale
 (2) n, n1 and n2 represent note numbers of sets T, T1 and T2 respectively; sets T, T1 and T2 represent nodes respectively, where T1 and T2 are the two branches of T node. It shows that the splitter rules become better with the smaller splitgini(T).”; “n1/n” and “n2/n” read on weights. In addition, “n1” and “n2” read on “number of training samples”. Note that Yang teaches “score of the leaf node” and “estimated score of the parent node of the leaf node”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123